OPINION — AG — ** BUTANE HEATING — SYSTEMS — LICENSE OR PERMIT ** A COUNTY MAINTAINING A HEATING UNIT WHICH IS FIRED BY BUTANE IS 'NOT' REQUIRED, BY STATUTE, TO HAVE AN OPERATOR THAT HOLDS SOME KIND OF LICENSE OR PERMIT TO " OPERATE SUCH HEATING UNIT ". (STEAM HEAT, COUNTY TO HAVE A OPERATOR THAT HOLDS SOME KIND OF LICENSE OR PERMIT TO " OPERATE " SUCH HEATING UNIT, RULES AND REGULATIONS, LIQUEFIED PETROLEUM GAS SYSTEMS, FIRE MARSHALL) CITE: 19 Ohio St. 339 [19-339], 52 Ohio St. 424 [52-424] (JAMES C. HARKIN)